Name: Commission Regulation (EC) NoÃ 1507/2007 of 18 December 2007 on the issuing of import licences for applications lodged during the first seven days of December 2007 under the tariff quota opened by Regulation (EC) NoÃ 536/2007 for poultrymeat
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy
 Date Published: nan

 19.12.2007 EN Official Journal of the European Union L 333/68 COMMISSION REGULATION (EC) No 1507/2007 of 18 December 2007 on the issuing of import licences for applications lodged during the first seven days of December 2007 under the tariff quota opened by Regulation (EC) No 536/2007 for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), Having regard to Commission Regulation (EC) No 536/2007 of 15 May 2007 opening and providing for the administration of a tariff quota for poultrymeat allocated to the United States of America (2), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 536/2007 opened import tariff quotas for poultrymeat products. (2) The applications for import licences lodged during the first seven days of December 2007 for the subperiod 1 January to 31 March 2008 do not cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications under quota 09.4169 have not been lodged under Regulation (EC) No 536/2007, to be added to the subperiod 1 April to 30 June 2008, are 12 498 750 kg. Article 2 This Regulation shall enter into force on 19 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). Regulation (EEC) No 2777/75 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 128, 16.5.2007, p. 6.